                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                                ASHEVILLE DIVISION
                                                1:15-cr-64-MOC-WCM-1

                UNITED STATES OF AMERICA,                     )
                                                              )
                                                              )
                                                              )
                Vs.                                           )                    ORDER
                                                              )
                BRADFORD ALLEN,                               )
                                                              )
                                   Defendant.                 )



                          THIS MATTER is before the Court on Defendant’s Motion Requesting a Judicial

               Clarification Concerning Length of RRC/Halfway House Placement. (Doc. No. 78). On July 22,

               2020, this Court entered an Order recommending placement in a Residential Re-Entry Center. On

               July 30, 2020, Defendant filed the pending motion.

                          Defendant’s motion is GRANTED to the extent that the Court clarifies that the Court

               recommends a 12-month RRC/Halfway House Placement preceding the end of his sentence. As

               the Court noted in its earlier Order, this recommendation is a non-binding, strictly advisory

               recommendation as to placement.

                          IT IS SO ORDERED.


Signed: October 6, 2020




                                                                  1

                      Case 1:15-cr-00064-MOC-WCM Document 79 Filed 10/06/20 Page 1 of 2
                                2

Case 1:15-cr-00064-MOC-WCM Document 79 Filed 10/06/20 Page 2 of 2
